      Case 1:20-cv-03677-LGS-KHP Document 112 Filed 12/01/20 Page 1 of 4




December 1, 2020

Via ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Nichols, et al., v. Noom, Inc., et al., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Schofield,

        On behalf of Plaintiffs and the proposed Class, we write in response to the letter (“Defs.
Ltr.”) of Defendants Noom, Inc. and Artem Petakov (“Noom”), regarding their anticipated
motion to dismiss the Second Amended Complaint (“SAC”).

         This class action stems from Noom’s use of deceptive automatic enrollment to trap
consumers into paying costly recurring membership fees for a weight loss app they neither want
nor use. Plaintiffs’ well-pleaded SAC sets forth 13 causes of action and details the precise ways
in which Noom’s conduct misled Plaintiffs and thousands of other consumers. Indeed, in mid-
August 2020 the Better Business Bureau echoed this case and warned that Noom’s “customers
have submitted well over a thousand complaints alleging that the company offers misleading free
trials, and that subscriptions are difficult to cancel.”1 But just as Noom has refused “to address
the underlying cause” of customers’ complaints, id., it is now seeking to hold on to consumers’
hard-earned money through a scattershot nine-part dismissal motion. As shown below, the SAC
is a detailed, sound pleading and Noom’s arguments lack substance or are better suited to a later
stage of the case. The Court should dissuade Noom from filing its blunderbuss motion,
particularly as Plaintiffs are seeking the use of a “bellwether” process that would streamline the
issues presented by this case, see Pls. Ltr. Requesting Pre-Mot. Conf., ECF No. 110.

The SAC Satisfies Rule 9(b). It is odd that Noom claims the SAC—a detailed, 328-paragraph
pleading—fails to satisfy Rule 9(b) given that the “purpose of Rule 9(b) is not to create a heavy
burden for plaintiffs, but rather, to allow defendants to identify their alleged role and acts in the
fraud to appropriately respond to the complaint.” Allstate Ins. Co. v. Ahmed Halima, 2009 WL
750199, at *5 (E.D.N.Y. Mar. 19, 2009) (emphasis added and citation omitted). The SAC
identifies Noom’s misrepresentations and omissions (SAC ¶¶ 13–19), the deceptive claims on
Noom’s website (id. ¶¶ 41–44), the misleading aspects of its enrollment process (id. ¶¶ 45–66);
explains how Noom makes it difficult for consumers to cancel (id. ¶¶ 67–77); and describes the
seven red flags demonstrating Noom’s intent to deceive (id. ¶¶ 78–105). This puts to rest
Noom’s claim that the SAC is “short on substance,” Defs. Ltr. 1. See Delgado v. Ocwen Loan

1
 BBB Warning: Consumers Lose More than Weight with Popular Noom Health App (Aug. 19, 2020),
https://www.bbb.org/article/news-releases/22930-bbb-warning-consumers-lose-more-than-weight-with-popular-
noom-health-app (last visited Dec. 1, 2020).



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 112 Filed 12/01/20 Page 2 of 4
Honorable Lorna G. Schofield                                      Page 2 of 4


Servicing, LLC, 2014 WL 4773991, at *18–19 (E.D.N.Y. Sept. 24, 2014) (“Even a cursory
glance at the 187-paragraph FAC reveals that Plaintiffs’ claims are more than generalized
allegations”).2 Plaintiffs have detailed the uniform web of misrepresentations and omissions
seen by each Plaintiff—and, indeed, every consumer enrolled in its trial program—and identified
how each subsequently became ensnared in an unwanted multi-month subscription as a result.
Plaintiffs may permissibly rely on the SAC’s allegations about Noom’s overarching enrollment
scheme to plead their respective cases. Noom’s claim to the contrary is incorrect.3

Plaintiffs Adequately Plead Claims Against Defendant Petakov. Noom’s claim that the
SAC’s allegations about Defendant Petakov’s conduct fail both Rule 9(b) and Rule 8’s pleading
requirements plainly ignores the substance and import of the SAC’s allegations. Rather than
failing to specify the role he played in Noom’s deceptive claims, Plaintiffs detail the role that
Defendant Petakov, the Co-Founder and President of Noom, Inc., and head of its “Growth” team
(SAC ¶ 37) played at Noom, alleging that he weaponized his knowledge of human psychology to
knowingly devise a deceptive—and lucrative—marketing and trial enrollment scheme (SAC ¶¶
4–10) and that he personally sought to protect and prolong that scheme even in the face of rising
public reproach and multiple red flags demonstrating deceptiveness (SAC ¶¶ 79–105). These
allegations are more than sufficient to meet Plaintiffs’ burden at this stage and Noom’s sole case
citation does not counsel otherwise. See Hunt v. Enzo Biochem, Inc., 471 F. Supp. 2d 390, 408
(S.D.N.Y. 2006) (dismissing claims against select individuals because the “only specific
allegations” tying them to a pump-and-dump scheme were “that they sold their shares”).

Plaintiffs’ FAL Violation Is Properly Stated. Noom misses the mark when it claims that
Plaintiffs’ FAL claim must be dismissed “[b]ecause there is no private cause of action under the
ARL,” and Noom’s own case illustrates why. Defs. Ltr. at 2 (quoting Johnson v. Pluralsight,
LLC, 728 F. App’x 674, 677 (9th Cir. 2018)). In Johnson, the Ninth Circuit expressly observed
the California “legislature’s intent to permit plaintiffs to pursue [equitable relief] under [the
FAL] for violations of the ARL.” Id. at 676. This is precisely what Plaintiffs seek here.

Plaintiffs Adequately Plead a California Bot Disclosure Law Claim. Noom used bots to
communicate with Plaintiffs (SAC ¶¶ 17, 69), it did so to sell its services (id. ¶¶ 99–105), and
without disclosing the bots’ use (id. ¶¶ 15, 69, 102, 104). That is what the Bot Law requires and
that is what is pleaded. Cal. Bus. & Prof. Code § 17941(a). Noom’s half-hearted argument to
the contrary is unavailing, particularly when that very argument acknowledges Noom’s use of a
bot in the program marketed to and used by all Plaintiffs. See Defs. Ltr. 2.

The CLRA Applies to Noom’s Weight-Loss Program. Noom is wrong to argue that its weight
loss service is not a CLRA-covered “service.” Noom does not sell software, it sells
“customized” weight-loss plans with “personalized coaching” from “real, live people!” SAC ¶¶

2
  Noom also incorrectly claims that Plaintiffs may not allege “upon information and belief” that the relevant
representations in the sign-up were in all material respects the same as those seen by other Plaintiffs. Defs. Ltr. at 2.
Allegations based upon information and belief are permissible if they set forth specific facts upon which the belief is
reasonably based, as is the case here. See Hollander v. Ortho-McNeil-Janssen Pharm., Inc., 2010 WL 4159265, at
*4 (E.D. Pa. Oct. 21, 2010) (citation omitted).
3
 See Delgado, 2014 WL 4773991, at *19 (finding Rule 9(b) satisfied where fraud allegations applicable to all
plaintiffs; each plaintiff not required to repeat every misrepresentation already alleged).



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 112 Filed 12/01/20 Page 3 of 4
Honorable Lorna G. Schofield                                      Page 3 of 4


44, 55, 102. That Noom provides a service via an app does not put it outside the CLRA’s reach.4

ADTPA Claims May Be Brought as a Class Action. As the Eleventh Circuit made clear in
Lisk v. Lumber One Wood Preserving, LLC, 792 F.3d 1331 (11th Cir. 2015), ADTPA claims can
be pursued on a class-wide basis.

It Is Premature to Dismiss the Unjust Enrichment Claim. In its unjust enrichment argument,
Noom ignores Rule 8’s alternative pleading regime and fails to appreciate that plaintiffs are
given “wide latitude” in framing their right to recover. See Bridgeway Corp. v. Citibank, N.A.,
132 F. Supp. 2d 297, 305 (S.D.N.Y. 2001).

The Conversion Claim Should be Sustained. The SAC adequately pleads conversion on
behalf of each individual state class. See, e.g., Simington v. Lease Fin. Group, LLC, 2012 WL
651130, at *12 (S.D.N.Y. Feb. 28, 2012) (withdrawals from plaintiff’s personal bank account);
Welco Elecs., Inc. v. Mora, 166 Cal. Rptr. 3d 877, 884–86 (Cal. App. 2d Dist. 2014)
(unauthorized credit card charges); In re Auerbach, 2015 WL 6601776, at *6–7 (Bankr. N.D.
Ohio Oct. 29, 2015) (conversion found where party drew money from account “without the
necessary permission or authority at the moment the charge was made”).

Plaintiffs Can Enjoin Noom’s Deceptive Practices. Noom recognizes that Plaintiffs plead a
desire to purchase weight-loss plans from Noom, as well as other companies, in the future. Defs.
Ltr. at 3. This confers standing to seek injunctive relief. See Petrosino v. Stearn’s Products,
Inc., 2018 WL 1614349, at *5 (S.D.N.Y. Mar. 30, 2018) (injunctive relief allowed when
plaintiffs “assert that they will purchase a product in the future if the ingredients are changed so
that the product is not mislabeled”).5 Noom’s cases do not hold otherwise.6

         Despite several attempts at compromise, the parties remain at an impasse regarding the
briefing schedule. Defendants’ schedule allows Defendants almost two months from the filing of
the SAC to file their dismissal motion, but permits Plaintiffs only four weeks to oppose and
results in Plaintiffs’ opposition briefing period coinciding with the holiday season. Plaintiffs
advised Defendants that starting the briefing so late would mean that Plaintiffs’ briefing period
would coincide with three federal holidays, our firm’s holiday office closures as well as multiple
previously scheduled attorney absences. Plaintiffs therefore proposed the schedule below, which
includes a briefing period only two weeks longer than that proposed by Defendants:




4
  Noom’s cited case does not hold otherwise, as it concerns the sale or license of software itself. See In re Google
Inc. Cookie Placement Consumer Priv. Litig., 988 F. Supp. 2d 434, 451 (D. Del. 2013) (Google software browser).
5
  See also Delgado, 2014 WL 4773991, at *14 (S.D.N.Y. Sept. 24, 2014) (noting that a “[f]inding that [p]laintiffs
have no federal standing to enjoin a deceptive practice once they become aware of the scheme would ‘eviscerate the
intent of the California legislature in creating consumer protection statutes’”) (internal citation omitted).
6
  See Holve v. McCormick & Co., Inc., 334 F. Supp. 3d 535, 552 n.10 (W.D.N.Y. 2018) (no future harm because
plaintiff alleged it would only purchase the product from defendant and only if it was not misbranded and observing
multiple instances of courts in this Circuit finding injunctive standing where plaintiffs allege desire to use products
in the future); Elkind v. Revlon Consumer Prods. Corp., 2015 WL 2344134, at *3 (E.D.N.Y. May 14, 2015) (no
injunctive standing because plaintiffs “have not alleged any likelihood of continuing or future harm”).



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 112 Filed 12/01/20 Page 4 of 4
Honorable Lorna G. Schofield                                      Page 4 of 4


       Defendant’s Dismissal Motion:           December 22, 2020

       Plaintiffs’ Opposition Brief:           February 2, 2021

       Defendant’s Reply Brief:                February 16, 2021

                                                      Respectfully submitted,

                                                      /s/ Tiasha Palikovic
                                                          Tiasha Palikovic


cc:    All counsel of record (via ECF)




18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
